      Case 5:20-cr-01315 Document 332 Filed on 01/27/21 in TXSD Page 1 of 1
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                       January 27, 2021
                     UNITED STATES DISTRICT COURT
                                                                      Nathan Ochsner, Clerk
                      SOUTHERN DISTRICT OF TEXAS
                           LAREDO DIVISION

UNITED STATES OF AMERICA                '
                                        '
                                        '
VS.                                         CRIMINAL ACTION NO. 5:20-CR-1315-
                                        '
                                        '                                   5&6
DAVID BELL and
BILL SHEPARD

                                    ORDER

       Pending before the Court is Defendant=s Motion to Continue Sentencing.

The Court has reviewed the motion, and the motion is

       “ DENIED.

       x GRANTED. The Court hereby Orders that Defendants sentencings will be
         rescheduled for a later date.


        SIGNED this 27th_ day of January, 2021.




                                        _______________________________
                                        Marina Garcia Marmolejo
                                        United States District Judge
